514 S.W.2d 899 (1974)
J. H. MANNING, Petitioner,
v.
Toby KING, Respondent.
No. B-4609.
Supreme Court of Texas.
October 30, 1974.
Mahlon L. Walters, Jefferson, L. F. Burke, Longview, for petitioner.
Cornelius & Cornelius, J. R. Cornelius, Jefferson, for respondent.
PER CURIAM.
The Court of Civil Appeals has reversed and remanded the judgment of the trial court on two grounds: (1) that the trial court filed his findings of fact and conclusions of law so late that Respondent could not request additional findings and conclusions under Rule 298, Rules of Civil Procedure; and (2) that the trial court erred in basing his findings, conclusions and judgment as to the location of the boundary line between the parties' respective tracts on location of the junior survey without regard to the location of the senior survey and without evidence that the adjoining senior survey could not be located on the ground. 507 S.W.2d 626. The application for writ of error is refused, no reversible error. Our action is not to be interpreted as approving that portion of the opinion of the Court of Civil Appeals relating to Rules 296-299 or their application as a basis for the reversal and remand. None of the parties complained of the trial court's action with respect to the findings of fact and conclusions of law, and there was no point before the Court of Civil Appeals on this phase of the case.